United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
I.V., Appellant
and
DEPARTMENT OF THE TREASURY,
INTERNAL REVENUE SERVICE,
Cheyenne, WY, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 14-1263
Issued: October 27, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On May 6, 2014 appellant filed a timely appeal from a January 6, 2014 nonmerit decision
of the Office of Workers’ Compensation Programs (OWCP) denying her request for further
merit review. As more than 180 days elapsed from the last merit decision of November 14, 2012
to the filing of this appeal, pursuant to the Federal Employees’ Compensation Act1 (FECA) and
20 C.F.R. §§ 501.2(c) and 501.3, the Board lacks jurisdiction over the merits of this claim.
ISSUE
The issue is whether OWCP properly denied appellant’s request for further merit review
of her claim pursuant to 5 U.S.C. § 8128(a).

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
This case has previously been before the Board. By decision dated April 22, 2011, the
Board reversed OWCP’s September 15, 2009 decision terminating appellant’s medical benefits
effective May 1, 2009. The Board found that the opinion of Dr. Jeffrey J. Sabin, a Boardcertified orthopedic surgeon and the impartial medical specialist, was equivocal and
unrationalized on the issue of whether appellant had continuing residuals of the accepted workrelated injuries of right shoulder strain, cervical strain and thoracic strain and whether further
treatment or therapy was warranted.2
By decision dated November 14, 2012, the Board affirmed OWCP’s March 2, 2012
decision finding that appellant had failed to establish entitlement to intermittent wage-loss
compensation for the periods March 29 to December 21, 2009, January 3 to December 25, 2010
and January 3 to June 4, 2011.3 The law and facts of the previous Board decisions are
incorporated herein by reference. Appellant retired from the employing establishment on
June 1, 2011.
In a November 4, 2013 letter, received by OWCP on November 14, 2013, appellant
requested reconsideration. She argued that she provided evidence of her on-going symptoms and
need for medical treatment and gym exercises. Appellant referenced her current medical
treatment and requested that OWCP reimburse her for the 13 years of time, travel and money of
trying to attain medical and manageable relief from her allegations of constant and continued
spasms, muscle pain and lack of enjoyment she experiences. She included copies of referrals to
physical therapy as well as copies of physical therapy reports from July through October 2013.
In a June 26, 2013 report, Dr. Dale R. Martin, a Board-certified orthopedic surgeon,
noted the history of the October 2000 work injury and that appellant stated that she has never
gained relief from her continuous subjective pain complaint and intermittent recurrent spasm.
He reported no objective findings of shoulder internal derangement or labral tears. There were
cervical disc protrusions and some spondylosis. Dr. Martin diagnosed chronic periscapular
myofascial pain and found nothing of a surgical nature or anything treatable orthopedically
regarding her shoulder. He recommended a physiatrist’s perspective. In a separate letter dated
June 26, 2013 to Dr. Brooke Bennis, an osteopath and Board-certified physiatrist, Dr. Martin
reiterated that appellant has a 13-year history of chronic periscapular myofascial pain and that his
evaluation did not indicate anything of an orthopedic nature.
In a July 16, 2013 report, Dr. Bennis noted the history of the October 2000 work injury
and presented examination findings as well as a review of the medical evidence. He assessed
facet joint cervicalgia at the levels of C4-5 through C7-T1 on right side; cervical degenerative
disc disease; right shoulder pain; right shoulder impingement; right glenohumeral joint
degeneration; myofasical pain syndrome in the right parascapular region; scapular dyskinesia
2

Docket No. 10-1026 (issued April 22, 2011). On October 6, 2000 appellant, a senior associate advocate, slipped
and fell on an icy surface while walking toward the entrance of her workplace. She lost intermittent time from work
and received wage-loss compensation. Appellant returned to full duty without restrictions in August 2002.
3

Docket No. 12-997 (issued November 14, 2012).

2

and subjective insomnia. Dr. Bennis provided appellant with a right subacromial injection and
prescribed physical therapy.
In an October 23, 2013 report, Dr. Alicia Feldman, a Board-certified physiatrist, noted
that appellant was last seen on August 27, 2013 and since then had been undergoing physical
therapy. She assessed neck and scapular pain and myofasical pain. Appellant was advised to
return to the clinic as needed and may benefit from trigger point injections. Dr. Feldman also
prescribed Lidoderm patches.
By decision dated January 6, 2014, OWCP denied reconsideration without reviewing the
merits of the case.
LEGAL PRECEDENT
Under section 8128(a) of FECA,4 OWCP may reopen a case for review on the merits in
accordance with the guidelines set forth in section 10.606(b)(2) of the implementing federal
regulations, which provide that a claimant may obtain review of the merits of the written
application for reconsideration, including all supporting documents, sets forth arguments and
contains evidence which:
“(i) Shows that OWCP erroneously applied or interpreted a specific point of law;
or
“(ii) Advances a relevant legal argument not previously considered by OWCP; or
“(iii) Constitutes relevant and pertinent new evidence not previously considered
by OWCP.”5
Section 10.608(b) provides that any application for review of the merits of the claim
which does not meet at least one of the requirements listed in section 10.606(b) will be denied by
OWCP without review of the merits of the claim.6
ANALYSIS
The underlying issue on reconsideration is whether appellant has submitted sufficient
evidence relevant to the issue of compensation for intermittent wage loss for the periods
March 29 to December 21, 2009, January 3 through December 25, 2010 and January 3 through
June 4, 2011. Appellant’s November 4, 2013 request for reconsideration neither alleged nor
demonstrated that OWCP erroneously applied or interpreted a specific point of law.
Consequently, she was not entitled to a review of the merits based on the first and second abovenoted requirements under 20 C.F.R. § 10.606(b)(2).

4

5 U.S.C. § 8128(a).

5

20 C.F.R. § 10.606(b).

6

Id. at § 10 608(b).

3

The Board further finds that appellant did not provide any relevant or pertinent new
evidence warranting the reopening of the case on the merits. Medical evidence and physical
therapy reports from 2013 showed ongoing symptoms related to the right shoulder. This
evidence, while new to the present claim, is not relevant to the claimed periods of lost wages
from work for the periods in 2009, 2010 and 2011. Thus, this information is insufficient to
reopen appellant’s claim for further merit review.7
The Board also finds that appellant did not show that OWCP erroneously interpreted a
specific point of law, advance a relevant legal argument not previously considered or submit
relevant and pertinent new evidence not previously considered by OWCP. Appellant did not
meet any of the regulatory requirements and OWCP properly declined to reopen her claim for
further merit review.8
On appeal, appellant contends that she has continued to substantiate the need for medical
treatment and physical and massage therapy and independent exercise. However, her claim
remains open for medical treatment. Appellant bears the burden of proof to establish entitlement
to wage-loss compensation. As noted, evidence of continuing medical treatment in 2013 due to
the accepted injury is irrelevant to wage-loss claims in 2009, 2010 and 2011.
CONCLUSION
The Board finds that OWCP properly denied appellant’s request for merit review under
5 U.S.C. § 8128(a).

7

OWCP properly noted that appellant’s file remained open for medical treatment of the accepted diagnoses for
right shoulder strain, cervical strain and thoracic strain.
8

M.E., 58 ECAB 694 (2007); Susan A. Filkins, 57 ECAB 630 (2006); A.K., Docket No. 09-2032 (issued
August 3, 2010) (when an application for reconsideration does not meet at least one of the three requirements
enumerated under section 10.606(b)(2), OWCP will deny the application for reconsideration without reopening the
case for a review on the merits).

4

ORDER
IT IS HEREBY ORDERED THAT the January 6, 2014 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: October 27, 2014
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

5

